This cause having heretofore been submitted to the court upon the transcript of the record of the judgment herein and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, the court being now advised of its judgment to be given in the premises, it seems to the court that there is *Page 727 
no reversible error in said judgment except that because of the apparent contributory negligence of the plaintiff in the court below and because of paucity of the injury suffered, the judgment is excessive. It is therefore the judgment of this court that if the defendant in error here, plaintiff in the court below shall within ten days from the date of the filing of the mandate herein in the court below enter of record a remittitur in the sum of one thousand dollars ($1,000.00) judgment for the remainder of the judgment, to-wit two thousand dollars as of the date of the original judgment shall stand affirmed. Otherwise the judgment shall stand reversed and a new trial awarded.
It is so ordered.
BUFORD, C.J. AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.